DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1… is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flanagan et al. (US 2012/0249462).

Regarding claim 1, Flanagan et al. disclose a system for performing force sensing with an electromagnetic load comprising: a signal generator 120 configured to generate a signal for driving an electromagnetic load 130 (see pars. 0020-0021); and a processing subsystem 110 configured to: monitor at least one operating parameter of the electromagnetic load responsive to the signal (see pars. 0023-0024, sensor 150 monitors characteristics of haptic vibration caused by drive signal); and determine a force applied to the electromagnetic load based on a variation of the at least one operating parameter (par. 0023, sensor 150 is MEMS accelerometer which is used to determine force corresponding to the vibrations in the load 130).

Regarding claims 2 and 3, Flanagan et al. disclose the electromagnetic load 130 being a haptic transducer and the signal being a haptic waveform signal (see par. 0021).

Regarding claim 4, in the system of Flanagan et al., the force is indicative of force applied to a host device comprising the electromagnetic load by a user of the host device (see par. 0023, the sensor 150 measures force of vibration caused by haptics load 130; par. 0021, the haptics vibration is a tactile sensation felt by user while it is vibrating and therefore must require a user to be applying some touch force while it is vibrating and therefore the force of vibration measured by sensor 150 must be indicative of this touch force in some way).

Regarding claims 5-7, in the system of Flanagan et al. the processing subsystem is further configured to cause an occurrence of an action in response to determining that force has been applied to the electromagnetic load, wherein the action comprises a modification of the signal for driving the electromagnetic load, modifying the haptic effect, which is also interaction with a user interface of a host device (see par. 0037, controller 110 designed to measure mechanical vibration force of haptic load 130 and then modify drive signal based on measurement; see also par. 0045, haptics drive signal is modified in response to user’s finger moving across a touch screen - a finger moving across a touch screen is a force on the screen and necessarily on the haptic load; modifying haptic effect is an interaction with the user interface of the device and user receiving the haptic effect).

Regarding claim 8, Flanagan et al. disclose that the action may comprise monitoring a health indicator of a user of a host device comprising the electromagnetic load (see par. 0045, user’s fingers moving across a touch screen is a force that causes action of signal modification to track finger as it moves, and this can be considered a health indicator of a user, i.e. movement of a finger is a “health indicator”).

Regarding claim 10, Flanagan et al. disclose that the at least one operating parameter comprises resonant frequency of the electromagnetic load 130 (see par. 0023, MEMS accelerometer monitors vibration parameters; pars. 0032-0036, operating parameters of the haptic load 130 being monitored by the sensor 150 includes resonant frequency).


Regarding claim 11, Flanagan et al. disclose a method for performing force sensing with an electromagnetic load comprising: generating a signal for driving an electromagnetic load 130 (see pars. 0020-0021, signal generated by signal generator 120); monitoring at least one operating parameter of the electromagnetic load 130 responsive to the signal (see pars. 0023-0024, sensor 150 monitors characteristics of haptic vibration caused by drive signal); and determining a force applied to the electromagnetic load based on a variation of the at least one operating parameter (par. 0023, sensor 150 is MEMS accelerometer which is used to determine force corresponding to the vibrations in the load 130).

Regarding claims 12 and 13, Flanagan et al. disclose the electromagnetic load 130 being a haptic transducer and the signal being a haptic waveform signal (see par. 0021).

Regarding claim 14, in the method of Flanagan et al., the force is indicative of force applied to a host device comprising the electromagnetic load by a user of the host device (see par. 0023, the sensor 150 measures force of vibration caused by haptics load 130; par. 0021, the haptics vibration is a tactile sensation felt by user while it is vibrating and therefore must require a user to be applying some touch force while it is vibrating and therefore the force of vibration measured by sensor 150 must be indicative of this touch force in some way).

Regarding claims 15-17, in the method of Flanagan et al. disclose causing an occurrence of an action in response to determining that force has been applied to the electromagnetic load, wherein the action comprises a modification of the signal for driving the electromagnetic load, modifying the haptic effect, which is also interaction with a user interface of a host device (see par. 0037, controller 110 designed to measure mechanical vibration force of haptic load 130 and then modify drive signal based on measurement; see also par. 0045, haptics drive signal is modified in response to user’s finger moving across a touch screen - a finger moving across a touch screen is a force on the screen and necessarily on the haptic load; modifying haptic effect is an interaction with the user interface of the device and user receiving the haptic effect).

Regarding claim 18, Flanagan et al. disclose that the action may comprise monitoring a health indicator of a user of a host device comprising the electromagnetic load (see par. 0045, user’s fingers moving across a touch screen is a force that causes action of signal modification to track finger as it moves, and this can be considered a health indicator of a user, i.e. movement of a finger is a “health indicator”).

Regarding claim 20, Flanagan et al. disclose that the at least one operating parameter comprises resonant frequency of the electromagnetic load 130 (see par. 0023, MEMS accelerometer monitors vibration parameters of haptic laod; pars. 0032-0036, operating parameters of the haptic load 130 being monitored by the sensor 150 includes resonant frequency).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2012/0249462).

Regarding claims 9 and 19, Flanagan et al. do teach the processing subsystem 110 causing the occurrence of the action of modifying the drive signal of the electromagnetic load based on the determination that operating parameter is different compared to some values (see par. 0037, controller 110 compares measured parameter to stored ideal properties to decide whether adjust the drive signal of the haptic load). Flanagan et al. do not explicitly state that the measured operating parameter variation must exceed some threshold. However, one of ordinary skill in the art would have known that in order to make a decision about whether a value varies from another value, that some variation or difference threshold between the values must be set in order to allow a controller to decide when the difference is significant. Therefore, it would have been obvious to one of ordinary skill in the art, when comparing the measure operating parameter in Flanagan et al. to the ideal parameters, to set some variation or difference threshold in the controller that triggers the modifying of the drive haptic signal, because it would allow the system and controller to operation efficiently and consistently.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2861